Citation Nr: 0911410	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthma, and if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from February 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Detroit, Michigan, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which declined to reopen 
a previously denied claim of service connection for asthma, 
denied service connection for a left foot disability and 
hearing loss, and granted service connection for tinnitus, 
rated 10 percent disabling.  This decision represented a 
reconsideration of a December 2003 decision, for which notice 
was sent the veteran in February 2004.

The Veteran initiated appeals with regard to claims of 
service connection for asthma, a left foot disability, and 
hearing loss.  He also appealed the assigned 10 percent 
evaluation for tinnitus.  At the February 2006 hearing before 
a decision review officer (DRO) at the RO, the Veteran 
withdrew his appeal with regard to evaluation of tinnitus.  
Further, in a June 2007 rating decision, the RO determined 
that service connection for a left foot disability had 
actually been granted in  a November 1975 decision, and 
conceded entitlement to compensation for that disability.  
Therefore, the sole issues remaining on appeal are those 
listed above.


FINDINGS OF FACT

1.  By way of an unappealed April 1998 rating decision, the 
RO declined to reopen a previously denied claim of service 
connection for asthma; previously, in January 1998, the RO 
denied service connection on the merits based on a finding 
that no nexus between the current diagnosis and any disease 
or injury in service was shown.

2.  Evidence received since April 1998 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, and 
relates to an unestablished fact, but does not raise the 
reasonable possibility of substantiating the claim.

3.  Bilateral sensorineural hearing loss was not shown during 
service or within the first post-service year; the 
preponderance of the competent medical evidence is against a 
finding that the currently diagnosed hearing loss is related 
to active service.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for asthma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for bilateral sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the claim of service connection for hearing 
loss, under continual prosecution since the filing of the 
claim in March 2003, legally sufficient notice was provided 
to the Veteran in August 2003 and May 2004 correspondence.  
Both letters described the elements of a claim of service 
connection, informed the Veteran of the evidence and 
information needed to substantiate his claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  Although neither letter discussed VA 
policies and procedures with respect to assignment of 
disability evaluations or effective dates, such omission is 
harmless here, as service connection is being denied and 
hence those practices are not applicable.  The Board 
additionally notes that in argument and evidence the Veteran 
has submitted, he has very clearly demonstrated his 
understanding of the applicable laws and regulations 
governing service connection.

Regarding the attempt to reopen a previously denied claim of 
service connection for asthma, the Board finds that no 
legally sufficient notice has been provided to the Veteran.  
An August 2003 letter did inform the Veteran that new and 
material evidence was needed to reopen his claim, but set 
forth the incorrect definition of such.  The letter also 
failed to set forth the notice requirements for the 
underlying service connection claim.  An August 2004 letter 
did provide the correct legal standard for new and material 
evidence, but incorrectly identified the most recent decision 
denying entitlement to the benefit sought and also failed to 
include notice on the underlying service connection claim.

In this instance, however, the failure of VA to provide 
actual, legally adequate notice under the VCAA is harmless 
error.  Those letters sent to the Veteran did make him aware 
of the need for new and material evidence, and did inform him 
that the evidence must address the question of a nexus to 
service.  The argument and evidence he has submitted in 
connection with the claim have squarely addressed this 
unestablished fact.  Moreover, the Veteran is demonstrably 
aware of the elements of the underlying service connection 
claim, as he was notified of such in connection with other 
disabilities and has successfully pursued entitlement in 
multiple instances.  Finally, the Veteran has shown his 
awareness of both his and VA's respective duties in obtaining 
evidence in connection with his claim, by identifying private 
and VA sources of relevant records, submitting appropriate 
releases or the record themselves, and following up on 
outstanding requests.  The Veteran has been provided all the 
information necessary to allow a reasonable person to 
substantiate these claims, and has demonstrated his actual 
knowledge of the necessary law and regulations.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has here obtained VA treatment records as identified by the 
Veteran, as well as service treatment records.  The Veteran 
has submitted, or VA has obtained on his behalf, extensive 
private treatment records.  A VA examination was afforded the 
Veteran in connection with his hearing los claim; no 
examination is required prior to the reopening of the claim 
of service connection for asthma.  The Veteran testified at a 
personal hearing before a DRO at the RO in February 2006.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

New and Material Evidence: Asthma

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Entitlement to service connection for asthma was initially 
denied in a September 1993 rating decision, based on findings 
that service treatment records showed no complaints, 
findings, or treatment related to asthma, and the disease was 
not currently shown.  Evidence at that time consisted of 
service treatment record and post-service treatment records 
from the local Air Force clinic.

In a January 1998 rating decision, the RO again addressed the 
claim on the merits, but again denied service connection for 
asthma.  The RO found that there was no evidence linking the 
current diagnosis to service.  The evidence consisted of 
service treatment records and extensive private treatment 
records, which showed a current diagnosis of asthma.  No 
provider addressed the etiology of the Veteran's asthma.

In an April 1998 decision, the RO declined to reopen the 
claim of service connection for asthma.  The Veteran had 
submitted additional private medical records showing a 
current diagnosis of and treatment for asthma, but these 
records failed to address the etiology of asthma.  The RO 
determined that no new and material evidence had been 
submitted, as it did not relate to the unestablished fact of 
a nexus to service.

Since April 1998, the Veteran has submitted to VA, or has had 
VA obtain on his behalf, extensive VA treatment records and 
private medical records.  The private treatment records are 
copies of records already contained in the file.  They have 
been previously considered by agency decision makes and are 
duplicative and redundant of evidence already of record.  
They cannot be new.  

All of the VA record are new, in that they were created or 
associated with the file after April 1998 and hence could not 
have been considered in connection with that decision.  These 
records, however, merely show ongoing treatment for and 
complaints of asthma, and do not address the etiology of the 
disease or its possible relationship to service.  As the 
earliest VA records are from April 1991, they do not serve to 
show continuity of symptoms or diagnosis since service.  The 
new records, therefore, are not material, as they do not 
relate to the unestablished fact of a nexus to service.

Finally, the Board must consider newly raised allegations by 
the Veteran.  In May 2005, and again at the February 2006 
hearing, the Veteran stated that during service he had a 
positive Tine test, showing exposure to tuberculosis (TB).  
He stated that he did not have TB, and never developed TB.  
He did state, however, that a military doctor had informed 
him that based on his positive test, he required additional 
treatment over the course of the next year.  This treatment 
was never scheduled.  The Veteran maintains that this same 
military doctor told him that he "would later develop 
problems with my breathing."  

The Board finds that the Veteran's statement and testimony 
does not constitute new and material evidence.  Although the 
allegation relating to a positive TB test is new in the sense 
that it has not been previously considered by agency decision 
makers, it cannot be considered material because it raises no 
reasonable possibility of substantiating the claim.  The 
allegation is not credible, and therefore is not probative of 
the issue.

For purposes of determining whether new and material evidence 
to reopen a claim has been received, credibility is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That 
presumption is not, however, absolute.  The Justus case 
warned against the evaluation of new evidence in a vacuum.  
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  To that end, VA 
is not required to accept as credible that which is shown to 
be patently incredible.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In other words, the presumption of credibility may 
be rebutted.  That is the case here.

Although the Veteran has alleged a positive TB test in-
service, a review of service medical records establishes that 
there was no such positive test.  No positive Tine test is 
reflected in ongoing treatment or laboratory records.  The 
sole place TB is noted is at the August 1974 retirement 
examination.  The Veteran stated that he had lived with an 
uncle who had TB about 25 or 26 years prior (before service), 
but he denied ever having had a positive tine test.  The 
examination includes a notation that another test was given 
in October 1974; this was negative.  The contemporaneous 
service records establish that there was no positive TB test 
in service, and hence on its face, the Veteran's allegation 
is not credible.  It cannot therefore be considered 
probative, and hence is not material evidence.

In the absence of new and material evidence, the claim of 
service connection for asthma is not reopened, and service 
connection remains denied.



Service Connection: Hearing Loss

The Veteran alleges that his currently diagnosed bilateral 
sensorineural hearing loss is related to in-service noise 
exposure.  He contends that this is the same noise exposure 
which caused his service connected tinnitus.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss, as an organic disease 
of the nervous system, is considered a listed chronic 
disease, and is subject to presumptive service connection.  
The applicable presumptive period is one year from the date 
of separation.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals hearing 
evaluations on several occasions.  At the February 1955 
enlistment examination, hearing was 15/15 on the whispered 
voice test.  At a February 1959 discharge examination, pure 
tone thresholds, in decibels, were as follows (Note: Prior to 
November 1, 1967, service department audiometric test results 
were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison in this 
decision, for service department audiometric test results 
through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.): 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
15
20
--
10

An audiometry conducted in October 1968 revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
10
10
LEFT
10
0
10
5
5

At the August 1974 examination on retirement, audiometry 
results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
10
0
0
10

Post service records reflect no complaints of or treatment 
for hearing complaints until a VA audiometric examination in 
January 2005.  That testing revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
50
60
55
65
LEFT
20
45
50
50
55

The score of the Maryland CNC speech recognition test was 84 
percent on the right and 92 percent on the left.  Tinnitus 
was also diagnosed.  The Veteran reported military noise 
exposure as a cook, baker, lineman, and electrician, and 
occupational noise exposure as a maintenance worker.  He 
reported the onset of tinnitus in service, after working on 
the flight line.  The examiner opined that military noise 
exposure was the most likely cause of tinnitus, but it was 
not responsible for the bilateral, mild to moderately severe 
sensorineural hearing loss.  She reviewed the claims file, 
and noted that hearing was normal at separation from service.  
Because the hearing loss was not present at discharge, "it 
is not likely that the Veteran's hearing loss is related to 
military noise exposure."

The Veteran has argued in submissions and at his February 
2006 DRO hearing, that his only significant noise exposure 
was while in service, particularly while working on the 
flight line and runways.  He felt that if his inservice noise 
exposure was sufficient to cause tinnitus, which is service-
connected, it is only logical to believe such noise exposure 
resulted in hearing loss as well.
 
The Board finds that service connection for bilateral 
sensorineural hearing loss is not warranted, on either a 
direct or presumptive basis.  There is no evidence of hearing 
loss in service, or even worsening of hearing acuity.  
Hearing is actually shown to improve at most frequencies 
between February 1959 and August 1974.  A VA audiologist has 
reviewed the claims file and examined the Veteran, and has 
determined that the established in-service noise exposure was 
not the cause of the current hearing loss, as such had not 
appeared by separation.  This is not inconsistent with her 
opinion regarding tinnitus.  The Board notes that the Veteran 
is competent to report tinnitus is service because it is 
observable to him even as a layperson.  It requires no 
specialized medical knowledge or training to describe the 
symptoms.  The examiner properly accepted this as competent 
evidence of onset of tinnitus in service, while she found no 
such evidence of hearing loss in service. 

Further, the first evidence of record showing hearing loss 
after service is dated in 2005, 30 years after separation.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The 
absence of medical treatment of the claimed condition for 
many years after service weighs against the claim).  Service 
connection on a direct basis must be denied.

Moreover, the absence of any sign, symptom, complaint , or 
diagnosis related to hearing loss within the first post-
service year precludes a grant of service connection based on 
presumption for certain chronic diseases.


ORDER

New and material evidence not having been received, reopening 
of the claim of service connection for asthma is denied, and 
service connection remains denied.

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


